Case 2:19-cr-00057-HCN-CMR Document 167 Filed 02/27/20 PagelD.642 Page 1 of 3

AO 187 (Rev. 7/87) Exhibit and Witness List

UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CENTRAL DISTRICT OF UTAH
USA. EXHIBIT AND WITNESS LIST
Vv.
Alan Dale Covington . Case Number: 2:19cr57 HCN
PRESIDING JUDGE - PLAINTIFF’S ATTORNEY DEFENDANT’S ATTORNEY
Howard C. Nielson, Jr. Drew Yeates, Rose Gibson Emily Stirba, Spencer Rice
TRIAL DATE (8) COURT REPORTER COURTROOM DEPUTY
2/12/2020 - 2/19/2020 Laura Robinson/Kelly Hicken Michelle Peart
No | to | ognerep | MARKED | ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
1 2/13 x x Square metal pole (physical evidence)
3 2/13 xX x Photo: Lopez Tires and Best Deal Auto
3.1 2/13 x x Latge poster of exhibit #3
4 2/13 x xX Photo: Google Map Lopez Tires and Best Deal Auto
4.1 2/13 xX Xx Screenshot of Exhibit 4 with green mark indicating location of Luis at Best Deal Auto driveway
5 2/13 Xx x Photo: Luis on scene
6 2/13 xX x Photo: Luis on scene 2
7 2/13 x x Photo: Luis broken glasses
8 2/13 x xX Photo: jack handle at crime scene
8.1 2/13 Xx x Jack handle (physical evidence)
9 2/13 XxX x Photo: Jose back injury
10.1 2/13 Xx x Photo: Jose arm injury
10,2 2/13 x x Photo: Jose arm injury (close up)
11 2/13 x x Lopez Tires Business Records _Utah Department of Commerce_Certificate of Existence
12 2/13 x x Lopez Tires Business Record_Utah Department of Commerce Certificate of Fact
15 2/14 x x Hatchet (physical evidence)
16 2/14 x x Photo: hatchet recovered from Covington
17.1, 2/14 Xx Xx Photos: gloves
17.2 2/14 x x Photo: gloves and envelope

 

 

 

 

 

 

 

* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

Page | of 2 Pages

 
Case 2:19-cr-00057-HCN-CMR Document 167 Filed 02/27/20 PagelD.643 Page 2 of 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AO 187A (Rev. 7/87) EXHIBIT AND WITNESS LIST —- CONTINUATION
U.S.A. VS. Alan Dale Covington CASENO. D1 Oee§] HCN
NO | NG. | orrerep | MARKED | ADMITTED DESCRIPTION OF EXHIBITS AND WITNESSES
18 2/13 Xx x Photo: Luis hospital 1
19 2/13 Xx x Photo: Luis hospital 2
20 2/13 x xX Photo: Luis hospital 3
21 2/18 x x Photo: Luis facial scars
22 2/18 xX x Photo: Luis x-ray photo
23 2/13 Xx x Photo: Overhead view with measurements
23.1 2/13 XxX x Large poster of exhibit #23
24 2/13 xX Xx 911 Call - Cy Darvish
25 2/13 x X Video: US Bank original
26 2/13 x xX Video: US Bank enhanced
27 2/14 X Xx Audio: T.O. 911 Call with redactions
27.1 2/14 Xx X Audio: T.O. Second 911 Call with redactions
28 2/14 x X Photo: Defendant
29 2/14 XxX Xx Joint stipulation of facts
30 2/13 x xX English translated letter re: U-Visa
32 2/18 xX x Video: Covington post pull
36 2/18 xX x 2™ stipulation of facts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. Page 2 of 2 Pages

 

 
Case 2:19-cr-00057-HCN-CMR Document 167 Filed 02/27/20 PagelD.644 Page 3 of 3

® AO 187 (Rev. 7/87) Exhibit and Witness List

UNITED STATES DISTRICT COURT

DISTRICT OF UTAH

 

UNITED STATES OF AMERICA GOV. WITNESS LIST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

V.
ALAN DALE COVINGTON Case Number: 2:19-cr-00057
PRESIDING JUDGE PLAINTIFF’S ATTORNEY DEFENDANT’S ATTORNEY
Howard C. Nielson, Jr. J. Drew Yeates and Rose E. Gibson Spencer Rice and Emily Stirba
TRIAL DATE (S) COURT REPORTER COURTROOM DEPUTY
2/12/2020 - 2/18/2020 Laura Robinson/Kelly Hicken/Teena Greene Michelle Peart
No. | NO. | orenep MARKED ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
2/14 Tyler Tracy
2/14 Kevin Easter
2/13 Kurosh “Cy” Darvish
2/18 Arturo Ramirez
2/13 Jose Lopez
2/18 Luis Lopez
2/14 Ange! Lapez
2/18 ‘ Dr. Jade Nunez
2/14 | Tammy Oliver
2/14 Jorge Crespo
2/18 Kathy Hedden

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Include a notation as to the location of any exhibit not held with the case file or not available because of size. Page 1 of___1._ Pages

 
